Citation Nr: 1505918	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $30,836.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Committee on Waivers and Compromises (COWC) dated in February 2005, which denied waiver of recovery of an overpayment of pension benefits in the calculated amount of $30,836.  In March 2014, the appellant appeared at a videoconference hearing held before the undersigned.  Evidence received after the hearing was accompanied by a waiver of initial RO consideration.  See Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2014).  


FINDINGS OF FACT

1.  From August 2007 through March 2012, the veteran received VA pension benefits to which he was not entitled, due to his concurrent receipt of SSA disability benefits throughout this period.  

2.  The veteran was significantly at fault in the creation of the overpayment, in failing to notify VA of his receipt of SSA benefits, as contrasted to there being no fault on VA's part; he was unjustly enriched by the amount of the overpayment; recovery of the debt would not defeat the purpose for which VA pension benefits are authorized, or deprive the appellant of basic necessities; the appellant did not detrimentally rely on the erroneous payments, and it has not been otherwise shown to be inequitable to require repayment of the debt.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension benefits in the amount of $30,836, would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notification and Assistance

The essential facts in this case have been fully developed and are not in dispute.  The notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply to claims involving waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The Veteran does not dispute the amount of the overpayment.  Additionally, the VCAA has no effect upon an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Moreover, the RO has explained to the veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Any deficiencies in notice or assistance would be relevant to principles of equity and good conscience, and, as such, discussed in the body of the decision.   

The Veteran was afforded a Board videoconference hearing in March 2014.  When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  Here, at the March 2014 hearing, the undersigned VLJ discussed the Veteran's contentions concerning elements of equity and good conscience, in particular, financial hardship.  The Veteran's expenses were discussed, and provide updated information since the financial status report dated in May 2012.  

Waiver

In October 2006, the Veteran filed an informal claim for VA pension benefits.  Following development of the evidence, entitlement to pension was granted by the RO in a May 2007 rating decision, effective November 1, 2006, in an amount based on no countable income.  In August 2011, the Veteran was informed that VA had received information from SSA showing that he was receiving SSA benefits, and that VA proposed to terminate his pension benefits effective August 1, 2007.  His VA compensation of 30 percent would now be the greater benefit, which would be paid effective August 1, 2007.  Other due process information was provided as well.  He requested a hearing, and after the hearing, in March 2012, the PMC took award action to the Veteran's VA pension benefit payments effective August 1, 2007, and start his service connected compensation rate of 30 percent as the greater benefit.  (Subsequently, his compensation rate was increased to 40 percent).  He was informed of this action in an April 2012 letter, which told him that the action was in response to information we received from the Social Security Administration which shows that he had been receiving Social Security benefits throughout the time period.  He was informed that VA pension was based on countable income and that pension stopped effective August 1, 2007, because countable income of $13,728 exceeded the maximum income limit for a Veteran with no dependents for 2007 of $11,181.

Also in April 2012, the VA Debt Management Center (DMC) sent the Veteran a letter informing him that as a result of the recent award action, he had been paid $30,836, more than he had been entitled to receive.  He was informed that VA planned to withhold the compensation benefits until the overpayment was recouped, beginning in July 2012.  

In May 2012, the Veteran requested waiver of recovery of the overpayment.  He stated that recovery would cause financial hardship.  His waiver request was denied by the COWC in June 2012.  

There is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  All the listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

The overpayment in this case was created when the Veteran received VA pension benefits from August 2007 through March 2012 in an amount which was based on no countable income, when in fact he had been receiving Social Security Administration (SSA) benefits throughout this period.  

With respect to fault, the May 2007 notice of the award of pension benefits informed the Veteran that his payments were effective November 1, 2006.  He was told that his benefit had been awarded because he had "no income" from October 20, 2006.  Under the heading, "What Are Your Responsibilities?" he was informed that he must tell VA  right away if his income changed, with examples of income listed, including Social Security benefits.  

During the succeeding years, the Veteran was notified on numerous occasions of the need to report all income to VA.  Annual cost of living adjustments were reported in letters similar to that dated November 26, 2007, which informed the Veteran that his monthly rate of pension was based on VA's determination that his net countable income was $0.  "If the income information shown above is not correct, please furnish an accurate statement of your income from all sources."  He was also provided with periodic letters informing him that he need not complete an Eligibility Verification Report (EVR).  These letters included information such as in December 2007, which informed the Veteran that "You will not receive an EVR form this year.  People with no income (other than their VA pension) do not have to complete an EVR."  "You must still tell VA if you ... begin receiving Social Security payments..."

In March 2010, he was sent a letter entitled "AN IMPORTANT REMINDER," which informed him that the amount of money he received from VA was based on many things, most importantly, changes in income or dependency.  He was told that the letter was to remind him to tell VA immediately if there was any change in his income.  He was told that "If you have income now which was not previously reported, please tell us what it is, the monthly rate, and the date on which you received the first check."  He was told:  "For example, if you start receiving Social Security benefits, report the total check amount plus any Medicare deduction."  He was told to "be sure to notify us as soon as Social Security benefits are granted.  If you do not advise us promptly an overpayment may be created which you will have to repay."  

As can be seen, the Veteran was provided with a more than a sufficient number of letters to inform him of the need to report SSA benefits to VA as income, and that the amount of his pension was based on his income, throughout the time he was receiving concurrent benefits.  The Veteran was solely at fault in failing to report his SSA income, despite having been clearly notified on numerous occasions that the amount of pension he received was based on his income, and that he must report any changes in income immediately.  In contrast, VA fault has not been shown.  The PMC's notifications to the Veteran, beginning with his initial award, were clearly stated, and informed him that his pension benefits were based on his total income, including SSA benefits, and that he must immediately report this income to VA.  

In his notice of disagreement, the Veteran stated that he did not see why it was his responsibility to notify the VA about my Social Security disability as they are all part of the same United States Government, and he felt they should have done the matching with SSA earlier.  However, a pension recipient is legally required to keep VA informed of his or her income and any changes to that income.  38 C.F.R. § 3.660(a).  There is nothing in the SSA matching program that relieves the Veteran of the legal obligation of informing VA of his SSA income.  Thus, the Veteran's fault considerably outweighs the lack of fault on the part of VA.

The Veteran also asked for consideration of his argument that the Navy "blacklisted" him on his DD 214 for life with a secret discharge code, (RE4), which he later found out means "not recommended for reenlistment."  He feels this caused him considerable problems with employment and education later in life.  However, any fault or other equitable factors must relate directly to the creation of the overpayment, and these allegations are too attenuated from the creation of the overpayment, which resulted from his failure to report SSA income.  

As to financial hardship, based on information from SSA, the Veteran's financial status report received in June 2012, and his hearing testimony in March 2014, his monthly income is approximately $1,568, consisting of SSA benefits in the amount of $1,282, and VA compensation of $286.  His claimed monthly expenses are that amount or higher.  Specifically, he lives in a 1989 Winnebago, which has been located on property of his sister, but she died in 2013, and most recently, the Veteran was unsure that he would be able to stay on the property in the long run.  VA treatment records note that previously, the Veteran lived in a house which burnt down in November 2009, and the property was apparently subsequently repossessed.  Reportedly, he had another trailer which burnt down in February 2013.  

In addition he owns two motor vehicles, which are reportedly very poor condition.  His monthly expenses associated with his housing and vehicles reportedly totals about $1,000, consisting of $325 for rent, $50 for sewage, $30 for water, $175 for electricity and propane, $104 for insurance, $50 for satellite television, $20 to $25 for telephone, and $244 for gas, oil, and vehicle repairs.  He also has monthly installment debts of about $75, owed to financial institutions.  (A debt reported as totaling $3,300 did not have a payment listed, and appears to have been owed to his deceased sister.)  The remainder of his income was attributed to food, in the amount of $600 per month.  While this clearly seems excessive for a single person, it should be noted that the cooking facilities of a Winnebago may not permit a very thrifty cooking regimen, and the Veteran also reported that he has several pets, which he must feed as well.  Moreover, the Veteran omitted some usual expenses, such as laundry and clothing.  Given these factors, the Board finds that as reported, the Veteran's expenses may permit some degree of flexibility in food expenses, vehicle costs, and satellite television, and appear to cover his basic support.  

With respect to what happened to the overpayment, the Veteran indicates that when he lived in his house, he spent a lot of money on prostitutes who plied their trade in front of his house, in search of money for drugs.  He attributes his patronage to his diagnosed bipolar disorder, and to his working as an unpaid informant for the county and federal governments regarding the illegal drug trade.  Obviously, such expenses, for whatever reason, are not "basic necessities," and cannot be counted as legitimate expenses.  However, they appear to have been past expenses, for the period before the Veteran's house burnt down and he moved to a Winnebago in the country.  

As to other elements of equity and good conscience, the Veteran received $30,836, to which he was not entitled.  Thus, he was unjustly enriched by this quantifiable amount.  The Veteran's current income from SSA exceeds the VA pension that he would be entitled to as a single veteran by approximately $260 per month, and he is entitled to VA compensation at the 40 percent rate as well.  As it is now, with the recoupment, he is receiving about $286 per month in compensation.  Thus, his current monthly income exceeds the maximum amount of pension to which he would be entitled by at least $540.  Therefore, it has not been shown that recovery of the overpayment would defeat the purpose of VA pension benefits, which is to provide low-income wartime veterans with a minimum level of income.  The Veteran has not claimed to have relinquished any valuable right or to have changed his position by reason of having relied on the additional erroneous benefits.  No other factors which would preclude recovery of the overpayment as against equity and good conscience have been put forth.  

Thus, taken as a whole, there are no equitable factors which counteract the Veteran's fault in the creation of the debt, and the unjust enrichment resulting from the Veteran's receipt of $30,836 to which he was not entitled.  After weighing all of the above factors, the Board believes that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302.  Thus, the request for waiver of recovery of the debt is denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Waiver of recovery of an overpayment of pension benefits in the amount of $30,836 is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


